Title: To John Adams from Stephen Sayre, 21 February 1799
From: Sayre, Stephen
To: Adams, John



Sir
Phila 21 Feby. 1799

I was at your House, this morning, not to ask a favour, or to make an offer of my services: but it was my wish, had you given me a few moments audience, to have removed some improper impressions, which I know too well have, long since, been made in your mind.
I can not suffer the President of the United States to continue, in the Error, that my life has been full of mistery & intrigue—I must remove such unfavourable Ideas, unless you deny me opportunity.
To do this, in one Letter is not to be expected—But be assured Sir; that I have, in my possession, proofs more than sufficient to demonstrate, that my whole life has been mark’d, by one continued, & uniform system of honesty, honor, & simplicity of manners. I can call upon some of the first characters, in this country, now living, who will, unitedly, confirm this declaration.
Be good enough to read, with patience, how I have conducted myself in the various changes of situation & circumstances—I state nothing but facts—those facts I can prove, by evidence, not to be question’d—When I was about 21 years of age, I was appointed a Captain of a Company by the officers of the county not thro’ favouritism of the Governor—& tho’ one of the youngest Captains, both as to age & Commission the Governor offer’d me a majority, thro’ the united wishes of my superior officers, to serve the succeeding year—I prefer’d the business of a Merchant—was some time after connected with the Gentleman who had taught me that business; & was sent to England by him—there, I form’d a Copartnership with the Agent of Massachusetts—some time after his death, I became a Banker—married an Heiress—the daughter of one of the twelve Judges, & cheif of the Common Pleas—was elected one of the Sherriffs of London—and by an honest policy, had so united the several parties, then in opposition, to the american War that I became dangerous to the administration—at least they thought so—Is there any mistery in all this? If I strengthen’d the opposition, by uniting Lord Chatham to Lord Rockingham, & uniting them to the Leading men in the City, & thereby kept the weight of the City, & County of Middlesex in the scale; it may be call’d, honest activity—but it had neither mistery or intrigue in it—While I thus could make myself useful to them: the greatest men shew’d me the greatest attention—When the Government bent down their heavy arm, & changed my situation, I knew the world too well to suppose myself any longer useful. I had to lament the loss of fortune—the loss of friends, & high expectations; and had no other consolation, than that of having endeavour’d to render service to my native Country.
When I retired to France in Feby. 1777, with a design of coming to America, the Comrs. requested me to attend Mr Arthur Lee, one of the said Comrs to Berlin.
While, left there, waiting for their answer as to some Contracts, meant to be finish’d with that Court—and which were neglected: owing to the violent disputes among the Comrs. I employ’d my time, in pressing the King to form some fix’d system, for neutral ships, & to take the lead in it—This I can show you by Letters from his Minister—and tho Frederic would not lead, he promised to follow & this very system & all its consequences originated from myself—tho’ you may have been inform’d that I am not singular in perseverence, I have the sole merit of pursuing the object, till Kings assumed it—And is there any great mistery in bringing Kings and Ministers into a measure, so clearly for their Interest?
I am with great respect yours &c
Stephen Sayre